 1
 2
 3                                           JS-6                   O
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   IVAN RUBTSOV, ANA TZUBERY,     )   Case No. CV 14-01839 DDP (JCx)
     and V.R., a minor, by and      )
12   through her Guardian Ad        )
     Litem, Nick Rubtsov,           )
13                                  )
                     Plaintiff,     )
14                                  )
          v.                        )   ORDER GRANTING DEFENDANTS’ MOTION
15                                  )   FOR SUMMARY JUDGMENT
     LOS ANGELES COUNTY             )
16   DEPARTMENT OF CHILDREN AND     )   DKT. NO. [107]
     FAMILY SERVICES, MICHAEL       )
17   WATROBSKI,                     )
                                    )
18                   Defendants.    )
                                    )
19                                  )
     ___________________________    )
20
21        Presently before the Court is Defendants’ Motion for Summary
22   Judgment.   Having considered the submissions of the parties and
23   heard oral argument, the court grants the motion and adopts the
24   following Order.
25   I. Background
26        Beginning in 2008, during Plaintiff Ivan Rubtsov (“Mr.
27   Rubtsov”)’s divorce from Ulyana Rubtsova (“Mrs. Rubtsova”), child
28   abuse claims were lodged against Mrs. Rubtsova regarding the
 1   couple’s three children. (Declaration of Dianne B. Weissburg, Ex.
 2   23 at 11 ¶¶ 40-41; Ex. 24 at 5-6 ¶ 23.)   In 2009, Los Angeles
 3   County Department of Children and Family Services (“DCFS”) social
 4   worker Defendant Ian Rosen (“Rosen”) investigated two of the four
 5   referrals against Mrs. Rubtsova. (Declaration of Jennifer Gysler,
 6   Ex. D; Weissburg Decl., Ex. 6 at 5.)   During his investigation,
 7   Rosen determined that Mr. Rubtsov had actively engaged in “parental
 8   alienation.”   Rosen’s determination was informed by his
 9   participation as a witness in a custody dispute between Mr. Rubtsov
10   and Mrs. Rubtsova in Los Angeles County Superior Court.    During
11   those proceedings, the family court judge found that Mr. Rubtsov
12   had “engaged in a pattern of deplorable behavior which has had an
13   enormously detrimental impact on his children . . .[;]” and ordered
14   that Mrs. Rubstova gain primary custody of the couple’s youngest
15   two children, with Mr. Rubstov retaining custody of Plaintiff V.R.
16   (Defendants’ Request for Judicial Notice, Ex. C at 75-76.)
17         Rosen subsequently recommended that Defendant DCFS open a
18   separate inquiry into Mr. Rubtsov for what Rosen believed was
19   ongoing emotional abuse of the children. (Weissburg Decl., Ex. 6 at
20   5.)   This investigation ultimately resulted in Plaintiffs’
21   inclusion in certain child abuse databases, including the Child
22   Abuse Central Index (“CACI”) and the Child Welfare Service/Case
23   Management System (“CWS/CMS”). (Gysler Decl., Ex. D at 4; Weissburg
24   Decl., Ex. 23 at 2-3 ¶ 9.)   The timing of those inclusions,
25   however, is unclear from the record.   Although the evidence cited
26   by Defendants is somewhat ambiguous, it appears that, due to some
27   oversight, Mr. Rubtsov was not actually referred for investigation
28   or placed into the CACI database until 2013.   (Gysler Decl., Ex. I

                                       2
 1   at 40-41.)   It appears, however, that he was included in CWS/CMS in
 2   2009.   (Gysler Decl., Ex. I at 24.)
 3
 4        During his separation from Mrs. Rubtsova, Mr. Rubtsov
 5   rekindled his romance with his ex-wife, Plaintiff Ana Tzubery
 6   (“Tzubery”).   Plaintiffs allege that Rosen came to their house in
 7   2009 to solicit a bribe to ensure preferential treatment, but was
 8   rebuffed by Mr. Rubtsov and Tzubery. (Weissburg Decl., Ex. 23 at 4
 9   ¶ 12, Ex. 24 at 3 ¶ 9.) After this, Rosen and Defendants Michael
10   Watrobski (“Watrobski”) and Xavier Rosales (“Rosales,” collectively
11   with Watrobski and Rosen, the “Individual Defendants”) allegedly
12   threatened to “destroy” Mr. Rubstov and Tzubery and to interfere
13   with Mr. Rubtsov’s family and employment.   (Weissburg Decl., Ex. 23
14   at 5 ¶¶ 18-20.)
15        In 2011, Rubtsov and Tzubery applied to family foster agency
16   Penny Lane to be foster parents.   Penny Lane certified their home
17   for placement in April 2013. (Weissburg Decl., Ex. 24 at 5 ¶ 20;
18   Gysler Decl., Ex. K at 89.).   In May 2013, Penny Lane placed an
19   infant with Mr. Rubtsov and Tzubery, but removed the child three
20   days later when Penny Lane discovered that Mr. Rubtsov and Tzubery
21   were on “Do Not Use” lists. (Weissburg Decl. Ex. 23 at 9 ¶ 35, Ex.
22   24 at 5 ¶ 21.) According to Mr. Rubtsov, Plaintiffs were assigned
23   “Do Not Use” status in relation to potentially adopting or
24   fostering children as a result of Plaintiffs’ inclusion in child
25   abuse databases.   (Weissburg Decl., Exh. 23 at 7 ¶27, 10 ¶¶ 36-37.)
26        To shield Tzubery and Mr. Rubstov’s eldest daughter, Plaintiff
27   V.R., from DCFS scrutiny, Mr. Rubtsov and Tzubery separated in
28   September 2013.    (Weissburg Decl. Exh. 23 at 8 ¶7.) In March 2014,

                                        3
 1   a foster child was placed in Tzubery’s home.     (Weissburg Decl. Ex.
 2   24 at 8 ¶ 37.)     Tzubery continued to face foster placement
 3   difficulties related to her linkage with Mr. Rubtsov in “Do not
 4   Place” databases. (Weissburg Decl., Ex. 24 at 41-46.)
 5        Following the Penny Lane incident in 2013, Mr. Rubtsov
 6   approached DCFS to clear his name from the CACI database.
 7   (Weissburg Decl., Ex 23 at 11 ¶ 43.)     Only then did it become
 8   apparent that Mr. Rubtsov had never actually been placed in the
 9   CACI database and, therefore, could not administratively challenge
10   his inclusion or request a grievance hearing.     Rubtsov then
11   requested that he be formally reported and entered in CACI so that
12   he could officially challenge his inclusion.1    (Gysler Decl., Ex. I
13   at 40, 44.)   A CACI hearing was scheduled, but Mr. Rubtsov then had
14   a “concern” about the hearing, which, at Mr. Rubtsov’s request, did
15   not take place.2    (Gysler Decl., Ex. L at 151-152; Weissburg Decl.,
16   Ex. 11.)
17        Rather than proceed with a grievance hearing, Mr. Rubtsov,
18   along with Plaintiff Tzubery and Plaintiff V.R., filed the instant
19   civil rights action, alleging due process violations against
20
21
          1
            Mr. Rubtsov testified that, while he did not want to be in
22   CACI, he did want to be cleared, and requested that he be removed
     from “the system.” (Weissburg Decl., Ex. 3 at 141.)
23
          2
            According to Plaintiffs, Tzubery and V.R. are in the
24   databases only by association with Mr. Rubtsov, and not because
     either were charged with abuse. (Weissburg Decl. Ex. 23 at 12 ¶ 50-
25   51, Ex. 24 at 7 ¶ 30.) Tzubery and V.R. claim that they have been
     afforded no opportunity to clear their names, and that their names
26   will remain in the databases in perpetuity. (Weissburg Decl. Ex.
     23 at 11 ¶43, 13 ¶ 52, Ex. 24 at 6 ¶ 26, 7 ¶ 31.) Defendants
27   contend that V.R., who was listed in the CACI database as a minor,
     will automatically be removed from the system after ten years,
28   barring any further listings. (Gysler Decl. Ex. J at 111.)

                                         4
 1   Defendants.   Defendants now move for summary judgment on all
 2   remaining claims in Plaintiffs’ Fourth Amended Complaint.3
 3   II. Legal Standard
 4        Summary judgment is appropriate where the pleadings,
 5   depositions, answers to interrogatories, and admissions on file,
 6   together with the affidavits, if any, show “that there is no
 7   genuine dispute as to any material fact and the movant is entitled
 8   to judgment as a matter of law.” Fed. R. Civ. P. 56(a).   A party
 9   seeking summary judgment bears the initial burden of informing the
10   court of the basis for its motion and of identifying those portions
11   of the pleadings and discovery responses that demonstrate the
12   absence of a genuine issue of material fact.   See Celotex Corp. v.
13   Catrett, 477 U.S. 317, 323 (1986).    All reasonable inferences from
14   the evidence must be drawn in favor of the nonmoving party. See
15   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 242 (1986).      If the
16   moving party does not bear the burden of proof at trial, it is
17   entitled to summary judgment if it can demonstrate that “there is
18   an absence of evidence to support the nonmoving party’s case.”
19   Celotex, 477 U.S. at 323.
20        Once the moving party meets its burden, the burden shifts to
21   the nonmoving party opposing the motion, who must “set forth
22   specific facts showing that there is a genuine issue for trial.”
23   Anderson, 477 U.S. at 256.   Summary judgment is warranted if a
24   party “fails to make a showing sufficient to establish the
25   existence of an element essential to that party’s case, and on
26   which that party will bear the burden of proof at trial.”    Celotex,
27
          3
            This court previously dismissed Plaintiffs’ claim for civil
28   conspiracy. See Dkt. 63.

                                       5
 1   477 U.S. at 322.    A genuine issue exists if “the evidence is such
 2   that a reasonable jury could return a verdict for the nonmoving
 3   party,” and material facts are those “that might affect the outcome
 4   of the suit under the governing law.”   Anderson, 477 U.S. at 248.
 5   There is no genuine issue of fact “[w]here the record taken as a
 6   whole could not lead a rational trier of fact to find for the
 7   nonmoving party.”   Matsushita Elec. Indus. Co. v. Zenith Radio
 8   Corp., 475 U.S. 574, 587 (1986).
 9        It is not the court’s task “to scour the record in search of a
10   genuine issue of triable fact.”    Keenan v. Allan, 91 F.3d 1275,
11   1278 (9th Cir. 1996).   Counsel have an obligation to lay out their
12   support clearly.    Carmen v. San Francisco Sch. Dist., 237 F.3d
13   1026, 1031 (9th Cir.2001).   The court “need not examine the entire
14   file for evidence establishing a genuine issue of fact, where the
15   evidence is not set forth in the opposition papers with adequate
16   references so that it could conveniently be found.”   Id.
17   III. Discussion
18        Plaintiffs’ Fourth Amended Complaint alleges causes of action
19   against DCFS and the Individual Defendants under 42 U.S.C. § 1983
20   for constitutional violations in the form of deprivation of due
21   process.   To succeed, Plaintiffs must show that defendants 1) acted
22   under color of law and 2) deprived Plaintiffs of a constitutional
23   right.   McDade v. West, 223 F.3d 1135, 1139 (9th Cir. 2000).   Here,
24   there is no dispute that Defendants acted under color of law.      The
25   question, therefore, is whether there remains a triable issue of
26   fact regarding whether Plaintiffs were deprived of their
27   constitutional right to procedural due process.
28

                                        6
 1        Courts engage in a two-step analysis of due process claims.
 2   United States v. Juvenile Male, 670 F.3d 999, 1013 (9th Cir. 2012).
 3   The first step looks to whether the government has interfered with
 4   an existing liberty or property interest.         Id.   If so, the analysis
 5   proceeds to examine “whether the procedures attendant upon that
 6   deprivation were constitutionally sufficient.”          Id.   In other
 7   words, the deprivation of even a constitutionally protected
 8   interest is not unconstitutional unless the deprivation occurs
 9   without due process of law.     Humphries v. County of Los Angeles,
10   554 F.3d 1170, 1184 (9th Cir. 2009) (reversed on other grounds).
11                A.   Protected Interest
12        The analytical framework applicable here is set forth in
13   Humphries. 554 F.3d 1170 at 1185-86.         There, plaintiff parents
14   remained listed in the CACI database even after being found
15   factually innocent of the charges leading to their initial
16   placement in the database.     Humphries, 554 F.3d at 1181-82.        At the
17   time, however, no formal process existed for challenging inclusion
18   in the CACI system.     Id. at 1182.       Potential employers, educational
19   institutions, and other organizations who ran the plaintiffs’
20   information through CACI, in some cases as required by law,
21   continued to identify the plaintiffs as “substantiated” child
22   abusers.   Id.    Having exhausted all avenues for excision from CACI,
23   the plaintiffs filed a Section 1983 claim alleging a due process
24   violation.
25        In evaluating the plaintiffs’ claims, the Ninth Circuit
26   applied a “stigma-plus” test to determine, under the first step of
27   the due process analysis, whether the plaintiffs had been deprived
28   of a constitutionally protected right or interest.            Id. at 1185.

                                            7
 1   Under the “stigma-plus” test, reputational harm rises to the level
 2   of a liberty interest only where a person suffers some stigma from
 3   governmental action and “a right or status previously recognized by
 4   state law” is altered or extinguished.    Id. (citing Paul v. Davis,
 5   424 U.S. 693, 711 (1976).   The Humphries court found it obvious
 6   that being labeled as a child abuser in the CACI database was
 7   stigmatizing.   Id. at 1186.   Whether that stigma altered an
 8   existing right, however, presented a closer question.
 9        In addressing that more difficult issue, the court emphasized
10   that under state law, several licensing regimes required CACI
11   background checks as a prerequisite for, among other things,
12   employment in child care, certain volunteer opportunities, and
13   child custody placements.   Id. at 1187-1188.   Furthermore, the
14   court determined, several other agencies and non-governmental
15   institutions, including several types of employers and foster
16   agencies, accessed CACI as a matter of common practice, even though
17   not legally mandated to do so.    Given the likelihood that the
18   plaintiffs’ CACI results would at least complicate their efforts to
19   obtain employment or other benefits, the Humphries court concluded
20   that the “plus” element of the stigma-plus test was satisfied, and
21   that the plaintiffs’ inclusion in the CACI database did implicate a
22   constitutionally protected interest.    Id. at 1191-92.
23        Plaintiffs’ main contention here is that this case, which
24   centers on CWS/CMS listings, is indistinguishable from Humphries,
25   which focused on CACI.   (Opposition at 10-20.)   One district court
26   has, in large part, agreed with this argument.    In Castillo v.
27   County of Los Angeles, 959 F.Supp.2d 1255 (C.D. Cal. 2013), the
28   court denied the defendant’s motion for summary judgment,

                                        8
 1   concluding that even though external access to inflammatory CWS/CMS
 2   information is “highly restricted,” numerous statutory exceptions
 3   to the confidentiality of CWS/CMS information rendered the listings
 4   sufficiently accessible to be analogous in effect to the CACI
 5   information discussed in Humphries, and to implicate a liberty
 6   interest.   Castillo, 959 F.Supp.2d at 1262.
 7        As an initial matter, the record here is not sufficiently
 8   developed to allow this court to reach the same conclusion as that
 9   reached by the Castillo court.4   Defendants represent that, unlike
10   CACI, CWS/CMS is a “closed” system.   (Motion at 24.)   Indeed,
11   pursuant to California Welfare & Institutions Code Section 827,
12   juvenile case files are confidential.5   Although, as the Castillo
13   court pointed out, there are exceptions to that confidentiality,
14   such exceptions apply to entities such as court personnel, the
15   child and his or her parents, school officials, and government and
16   child welfare agencies.   Cal. Welf. & Inst. Code § 827.   Although
17   it is certainly possible that some exceptions, such as that for
18   “[m]embers of children’s multidisciplinary teams” might expand
19   CWS/CMS accessibility somewhat, there is no evidence in the record
20   before this Court of widespread availability of CWS/CMS information
21   or frequency of access comparable to the CACI information at issue
22   in Humphries, let alone evidence of significant impacts resulting
23   from such widespread access.   Cal. Welf. & Inst. Code §
24   827(a)(1)(K).   Indeed, Plaintiffs support their assertions that
25
          4
            Notably, as discussed below, the plaintiff in Castillo,
26   unlike Mr. Rubtsov here, was listed only in CWS/CMS and not CACI,
     and therefore had no administrative remedy available to him.
27
          5
            CACI information sharing is governed by a different statute,
28   California Penal Code § 11170.

                                       9
 1   “information contained in the current CWS/CMS databases is
 2   accessible to many persons, more so than in the CACI index,” and is
 3   available “to numerous in-state and out-of-state governmental
 4   entities and agencies” with but one citation to the record: a
 5   document indicating that entities such as the Los Angeles County
 6   Sheriff’s Department, DCFS itself, the Probation Department, and
 7   other county agencies have access to CWS/CMS information.6     (Opp.
 8   at 12:11-12; 13:1-2; Weissburg Decl.,. Ex. 21 at 6-7.)    In
 9   Humphries, in contrast, the court recognized that California
10   explicitly required some agencies to search CACI and, importantly,
11   the plaintiffs introduced evidence that other entities with CACI
12   access “reflexively” checked the database.   Humphries, 554 F.3d at
13   1191.    Here, aside from Plaintiffs’ single experience with Penny
14   Lane, there is no similar evidence in the record of widespread
15   access to or regular reliance upon CWS/CMS information.     Plaintiffs
16   have therefore failed to establish that their inclusion in CWS/CMS
17   satisfies the “plus” prong of the liberty interest test.7
18               B.   Due Process
19        Even assuming, for the sake of argument, that the record does
20   support a finding that a liberty interest is implicated here,
21
          6
            The court also observes that portions of Plaintiffs’
22   argument in this regard appear to be verbatim, unattributed
     recitations of passages from Castillo.
23
          7
            Although this court bases its conclusion on the current
24   record, and takes no position as to whether a due process claim
     based upon CWS/CMS could possibly succeed, the court notes that the
25   Ninth Circuit recently concluded, in a post-Castillo unpublished
     disposition, that CWS/CMS-based allegations did “not come close to
26   the level of access we found to satisfy the ‘plus’ in Humphries.”
     Khai v. Cty. of Los Angeles, 730 F. App'x 408, 412 (9th Cir. 2018).
27   The Khai court further observed that Los Angeles County “vigorously
     disputed” that “numerous entities . . . have access to and use the
28   information in CWS/CMS.” Id.

                                       10
 1   Defendants are still entitled to summary judgment.       It is
 2   undisputed that Mr. Rubtsov could have challenged his placement in
 3   the CACI database in a grievance hearing.       Indeed, Mr. Rubstov
 4   requested such a hearing before later deciding not to go through
 5   with the administrative challenge.       Nor does there appears to be
 6   any dispute that CACI hearing procedures satisfy due process
 7   requirements with respect to CACI listings.       Plaintiffs contend,
 8   however, that because there is no way to separately challenge a
 9   CWS/CMS listing, and because they would remain in CWS/CMS
10   “forever,” regardless of the outcome of a CACI hearing, CACI
11   procedures have no bearing on Plaintiffs’ CWS/CMS-based due process
12   claims.    (Opp. at 9.)
13        Although Defendants concede that there is no separate CWS/CMS
14   challenge mechanism, there appears to be some dispute regarding the
15   effect of a CACI hearing determination upon CWS/CMS results.
16   Plaintiffs contend that the Individual Defendants stated that
17   removal from CACI would not result in removal from CWS/CMS.         (Opp.
18   at 9 (citing Plaintiffs’ declarations).)       Regardless whether
19   Defendants actually made that representation, it appears to be
20   technically true.    As Grievance Manager Francesca LeRue testified,
21   names cannot be completely removed from CWS/CMS.        (Reply Gysler
22   Decl., Ex GG at 30.)      LeRue explained, however, that if “through
23   the [CACI] grievance review hearing process the recommendation is
24   that it’s being removed to, say, unfounded, that change is made in
25   CWS/CMS.    . . .   We change the allegation disposition in CWS/CMS,
26   and that’s all we do with regard to CWS/CMS.”       (Id.)   LeRue further
27   explained that a successful CACI appeal would result in a CWS/CMS
28   being “changed” or “correct[ed].”        (Gysler Declaration, Ex. G at

                                         11
 1   111.)    Thus, although a successful CACI appeal would not result in
 2   a name being completely purged from CWS/CMS, it would result in a
 3   particular CWS/CMS allegation being changed to “unfounded.”8
 4   Uncontroverted evidence establishes, therefore, that a successful
 5   CACI appeal would have had some positive effect on CWS/CMS results.
 6        Plaintiffs do not cite, nor has this court discovered, any
 7   authority that has sustained a CWS/CMS-based due process claim
 8   while CACI grievance procedures are still available.9   In Prasad v.
 9   Santa Clara Dep't of Soc. Servs., 685 F. App'x 538, 540 (9th Cir.
10   2017), for example, the Ninth Circuit affirmed the dismissal of a
11   CWS/CMS due process challenge because the plaintiff had the ability
12   to challenge the facts underlying the CWS/CMS listing in a CACI
13   hearing, and indeed was pursuing that avenue of relief.   Prasad,
14   685 F. App’x at 540.   The court explained that the plaintiff would
15   only have a plausible CWS/CMS due process claim if and once he
16   obtained a reversal of the adverse determination and was removed
17   from CACI.   Id.   The Ninth Circuit recently came to a similar
18   conclusion in Endy v. Cty. of Los Angeles, 716 F. App'x 700, 701
19   (9th Cir. 2018).   There, the Ninth Circuit similarly explained that
20   until the plaintiff availed himself of CACI grievance procedures,
21   “it will not be clear whether the information included in CWS/CMS
22
          8
            Plaintiffs’ Supplemental Exhibits, largely in the form of
23   policy guidelines, reinforce that CACI grievance procedures are
     designed to address only CACI-related issues. (Plaintiffs’
24   Supplemental Exhibits 8, 9, 13, 14A, 14C.) Defendants have not
     suggested otherwise. The Supplemental Exhibits, however, do not
25   contradict LeRue’s testimony that successful CACI appeals result in
     corresponding corrections of CWS/CMS entries.
26
          9
            In Castillo, the plaintiff was initially denied a CACI
27   hearing and later removed from CACI without a hearing. Thus, the
     Castillo plaintiff was unable to challenge his CWS/CMS listing
28   through CACI proceedings.

                                       12
 1   is in violation of his due process rights.   Thus, Endy’s due
 2   process claim . . . regarding CWS/CMS was properly dismissed as
 3   premature.”   Endy, 716 F. App'x at 702.
 4        Here, as in Prasad and Endy, Plaintiff cannot possibly succeed
 5   on a CWS/CMS-based due process claim while CACI grievance
 6   procedures, which, if successful, would result in a change of
 7   CWS/CMS entries to “unfounded,” are still available to him.     Even
 8   if the record were sufficient to establish that a CWS/CMS listing
 9   alone is sufficient “stigma-plus” to qualify as a protected liberty
10   interest, Mr. Rubtsov cannot at present demonstrate that the
11   procedures available to him are constitutionally deficient because
12   he has not availed himself of those procedures.10
13
14
15
16
17
18
19
20
21        10
            The bulk of the parties’ argument centers on Mr. Rubtsov’s
     claims rather than those of Tzubery and V.R. Their claims, like
22   Mr. Rubstov’s, necessarily fail for lack of evidence that CWS/CMS
     listings alone qualify as “stigma plus.” Furthermore, there is
23   scant, if any, admissible evidence that either Tzubery or V.R. are
     listed as perpetrators in CWS/CMS. Although various exhibits refer
24   to Tzubery’s home, there is no dispute that Mr. Rubtsov resided
     there for some time, and one specific reference to a CWS finding
25   for “Ms. T” herself, as opposed to the home that she shared with
     Mr. Rubtsov, explicitly states that allegations her were unfounded.
26   (Plaintiff’s Supplemental Exhibit 3 at 26.) The only admissible
     document that refers to V.R., a purported “DCFS printout,”
27   identifies V.R. only as a “Person[] Involved,” before then listing
     Mr. Rubtsov’s name under the heading “Emotional Abuse.” (Id. at
28   Ex. 14B.)

                                      13
 1   IV. Conclusion
 2        For the reasons stated above, Defendants’ Motion for Summary
 3   Judgment is GRANTED.   Plaintiffs’ remaining claims are dismissed,
 4   without prejudice to their refiling upon the conclusion of CACI-
 5   related proceedings.
 6
 7
 8
 9   IT IS SO ORDERED.
10
11
12   Dated: 12-4-18
                                             DEAN D. PREGERSON
13                                           United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      14
